United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LOS ANGELES
INTERNATIONAL AIRPORT, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-759
Issued: September 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2011 appellant filed an appeal from a January 6, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly calculated appellant’s pay rate for compensation
purposes.
On appeal appellant asserts that he is entitled to overtime pay of two additional hours.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board.2 By decision dated July 15, 2010, the
Board found that OWCP failed to forward an election form to appellant following its
September 8, 2008 decision in which a December 27, 2007 OWCP decision terminating
appellant’s compensation benefits was vacated. The Board found that OWCP improperly placed
the burden of proof on him to establish continuing disability after September 11, 2008.3 The
facts of the previous Board decision are incorporated herein by reference.4
On August 30, 2010 OWCP informed appellant that he was entitled to monthly gross
compensation of $2,315.00 under FECA and forwarded him an election form so that he could
elect either FECA benefits or retirement benefits provided by the Office of Personnel
Management (OPM). By letter dated September 13, 2010, appellant stated that monthly
compensation of $2,315.00 did not reflect his true salary as he worked a regular schedule of 10
hours a day, five days a week. He stated that all compensation he had received in the past,
beginning in 2003, was based on an eight-hour daily schedule and was incorrect since he
regularly worked two hours overtime, including administratively uncontrollable overtime
(AUO).5 Appellant forwarded a copy of OPM regulations regarding overtime pay. On
September 22, 2010 he filed a claim for an additional two hours of compensation commencing
January 24, 2004.
The employing establishment informed OWCP that it did not have any administratively
required overtime positions and that all shifts were 40 hours. While employees could work
overtime, it was voluntary and not required by the position or the employing establishment, and
it had never had positions officially requiring a 50-hour tour of duty.
On November 8, 2010 OWCP informed appellant that the only time overtime was
considered in addition to basic salary in computing a wage-loss compensation pay rate was when
the position required AUO, and that the employing establishment had informed OWCP that his
position did not require AUO. It asked that appellant provide evidence that his position was
covered by AUO. On November 14, 2010 appellant asserted that he had not volunteered to work
10 hours a day, and that this schedule was required by management and was his regular
2

On August 28, 2003 appellant, then a 33-year-old transportation security screener, sustained employmentrelated right shoulder trapezius and lumbar strains, and on January 23, 2004 a lumbosacral strain. He stopped work
that day, and returned to limited duty for brief periods in 2004. On March 13, 2005 appellant returned to a modified
transportation security screener position and again stopped work on December 17, 2007.
3

Docket No. 09-2130 (issued July 15, 2010).

4

Prior to the Board’s July 15, 2010 decision, on June 22, 2010 appellant was granted a schedule award for a one
percent impairment of the right lower extremity and a nine percent impairment on the left, for a period of 28.8
weeks, to run from September 12, 2008 to April 1, 2009. He filed an appeal with the Board of the June 22, 2010
schedule award decision. The appeal will be adjudicated separately, under Docket No. 11-676.
5

In a claim adjudicated under file number xxxxxx263, appellant sustained an employment-related right trapezius
strain and lumbar strain on August 28, 2003. He received intermittent compensation from October 13, 2003 to
January 7, 2004, based on a 40-hour workweek. The compensation received under the instant claim included night
differential and Sunday premium pay but did not include overtime.

2

assignment. He attached a job offer, signed by him on August 6, 2007, stating that he would
work “irregular hours and/or shifts, including split-shifts; holidays and weekends; overtime; and
extended hours.”
By decision dated January 6, 2011, OWCP denied appellant’s claim that he was entitled
to additional compensation based on a 10-hour day workweek. It noted that he was not entitled
to an additional two hours of compensation daily because the evidence did not support that he
was entitled to AUO, the only type overtime compensation utilized in determining pay rate for
compensation purposes.6
LEGAL PRECEDENT
Section 8101(4) of FECA defines “monthly pay” for purposes of computing
compensation benefits as follows: the monthly pay at the time of injury, or the monthly pay at
the time disability begins, or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater.7 In an occupational disease claim, the
date of injury is the date of last exposure to the employment factors which caused or aggravated
the claimed condition.8 In computing pay rate, section 8114(e) provides for the inclusion of
certain “premium pay” received, and where the evidence indicates additional amounts received
in Sunday or night differential pay fluctuated or may have fluctuated, OWCP determines the
amount of additional pay received during the one-year period prior to injury.9 Section
8114(e)(1) provides that, in computing an employee’s monthly pay for compensation purposes,
overtime pay is not included.10 OWCP has administratively determined, however, that
“[p]remium pay for administratively uncontrollable overtime, including holiday pay,” under 5
U.S.C. § 5545(c)(2), is to be included in pay rate calculations.11
The relevant part of section 5545(c)(2) states:
“The head of an agency, with the approval of the Office of Personnel
Management may provide that -- an employee in a position in which the hours of
duty cannot be controlled administratively, and which requires substantial
amounts of irregular, unscheduled, overtime duty with the employee generally
being responsible for recognizing, without supervision, circumstances which
require the employee to remain on duty, shall receive premium pay for this duty
6

On January 13, 2011 appellant submitted an election form, retroactively to April 2, 2009. OWCP continued to
develop his claim for compensation.
7

5 U.S.C. § 8101(4); see Dale Mackelprang, 57 ECAB 168 (2005).

8

R.S., 58 ECAB 362 (2007).

9

5 U.S.C. § 8114(e); Lottie M. Williams, 56 ECAB 302 (2005).

10

5 U.S.C. § 8114(e)(1); Calvin E. King, 51 ECAB 394 (2000).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.7(b)(5)
(December 1995.

3

on an annual basis instead of premium pay provided by other provisions of this
subchapter, except for regularly scheduled overtime, night, and Sunday duty, and
for holiday duty. Premium pay under this paragraph is an appropriate percentage,
not less than 10 percent nor more than 25 percent, of the rate of basic pay for the
position, as determined by taking into consideration the frequency and duration of
irregular, unscheduled overtime duty required in the position.”12
ANALYSIS
The Board finds that OWCP properly determined appellant’s pay rate for compensation
purposes.13 On appeal appellant is asserting that he is entitled to an additional two hours
compensation because he worked a regular 10-hour shift beginning in 2003. The record supports
that appellant worked and was compensated for overtime during his employment. This evidence,
however, does not establish that OWCP improperly excluded his overtime pay in determining his
pay rate for compensation purposes because the record does not contain evidence that he
received additional pay for AUO of the type described in 5 U.S.C. § 5545(c)(2). Appellant
submitted no evidence that the head of his agency, with the approval of OPM, specifically
provided for the payment of premium pay to its employees. The type of AUO contemplated by
section 5545(c)(2) is premium pay that is paid on an annual basis as a percentage of an
employee’s base pay, regardless of the actual hours worked. The employing establishment
indicated that it did not have any AUO positions and that, while appellant could work overtime,
this was not a requirement, and he was not guaranteed specific overtime work. The Board finds
that appellant’s pay was earned for actual hours of overtime worked. The wages he received for
working overtime are to be excluded from OWCP’s pay rate for compensation purposes
determination.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly excluded appellant’s overtime pay from his pay
rate for compensation purposes.

12

5 U.S.C. § 5545(c)(2); see also FECA Program Memorandum No. 106 (issued October 30, 1969) (provides for
inclusion of premium pay in pay rate for compensation purposes under section 5545(c)(2)); FECA Bulletin No. 8926 (issued September 29, 1989) (by administrative determination, pursuant to section 5545(c)(2), OWCP includes
premium pay for AUO in computing compensation).
13

As provided by section 8114(c), OWCP properly included night differential and Sunday premium pay in the
calculation of appellant’s pay rate for compensation purposes.
14

A.D., Docket No. 10-93 (issued July 8, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the January 6, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

